Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, “the shape” has insufficient antecedent basis.  Should be “The identical shape”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Golka (US 20170211659, herein ‘Golka’).
Golka discloses a flywheel rotor [102/104], comprising: a plurality of adjacent laminations [404], stacked one on top of another, wherein each lamination has an identical shape that is symmetric about a center axis (see [0052]-[0054] and figs. 2-6), and wherein each .


    PNG
    media_image1.png
    718
    1863
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 2-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golka, as applied in the base claim, in view of Gabrys (US 20030029269, herein ‘Gabrys’).
Gabrys teaches a flywheel rotor comprising a plurality of laminations [61-fig. 9; 71-fig. 11; 91-fig. 13] and the following features: 
RE claim 2, wherein there is no through hole through the axial center of the laminations;
RE claim 3, (see [0028]-[0029]), wherein the laminations are made of steel, which is a material selected from the group consisting of steel, plastic, carbon fiber, composite, and cement, as claimed.
 RE claims 5-6, wherein two endplates, one at each axial end of the stack of laminations, wherein each endplate [63-fig. 9; 73-fig. 11; 93-fig. 13] has a bottom surface that is attached to one side of a lamination in the stack and the at least one bolt [64] also passes through each endplate [63] and fastens to each endplate (see fig. 9), 
RE claims 14-15, wherein a stub shaft [92-fig. 13] attached to and rotationally symmetric with the rotor, wherein a top surface of one of the two endplates fastens to the stub shaft, wherein the stub shaft has a top cylindrical section and a bottom, coupling, section that fastens to the endplate.
Those skilled in the art would understand that the Gabrys important teaching concept is that it is a matter of obvious engineering design choices for a flywheel rotor’s laminations being configured with an axial center through hole (fig. 7) or without an axial center through hole (figs. 9 and 11); the later is preferable for achieving high operating speed and energy storage capability by axially stacking thinner steel discs and attaching them together without making through holes in the laminations.  As, for the each endplate has a bottom surface that contacts one side of a Gabrys important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art flywheel rotor by configuring the prior art flywheel rotor’s laminations such that there is no through hole through the axial center of the laminations and two endplates, one at each axial end of the stack of laminations, wherein each endplate has a bottom surface contacts one side of a lamination in the stack.  Doing so would provide a flywheel rotor that would achieve high operating speed and energy storage capability (as taught by Gabrys, see [0035]).
RE claim 4, by applying the combined teaching of Golka and Gabrys important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art flywheel rotor by changing shape of the prior art flywheel rotor’s laminations being selected from the group consisting of an arced octagon, a scalloped circle, and an octosquare.  Doing so would enhance efficiency of the flywheel rotor and such changes of shape/size would require only routine skills in the art because it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)) (emphasis added).

Allowable Subject Matter
Claims 7-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834